67 F.3d 302
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Tony OLIVE, Defendant-Appellant.
No. 95-1735.
United States Court of Appeals, Seventh Circuit.
Submitted Sept. 26, 1995.*Decided Oct. 5, 1995.

Before BAUER, COFFEY and EASTERBROOK, Circuit Judges.

Order

1
Tony Olive pleaded guilty to traveling in interstate commerce in order to distribute cocaine base, in violation of 18 U.S.C. Sec. 1952.  His sentence of 120 months' imprisonment depends in part on the fact that the Sentencing Guidelines treat crack as equivalent to 100 times the weight of powder cocaine.  U.S.S.G. Sec. 2D1.1(c).  Olive protests, insisting that the two forms of cocaine are equally dangerous.  We have considered and rejected this argument before.  United States v. Lawrence, 951 F.2d 751 (7th Cir.1991);  United States v. Chandler, 996 F.2d 917 (7th Cir.1993);  United States v. Blanding, 53 F.3d 773 (7th Cir.1995);  United States v. Jones, 54 F.3d 1285 (7th Cir.1995).  How to treat different forms in which drugs are sold is a question for Congress and the Sentencing Commission;  judicial views of drugs' social harm (or pharmacology) are irrelevant.  See Chapman v. United States, 500 U.S. 453 (1991).


2
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a), Circuit Rule 34(f).  No such statement has been filed, so the appeal is submitted for decision on the briefs and record